Citation Nr: 0829355	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION


The veteran served on active duty from March 1982 to June 
1983.

This matter is on appeal from the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A psychiatric disorder was not manifest during service.

2.  A psychiatric disorder was not identified until 2003. 

3.  The veteran's current psychiatric disorder is unrelated 
to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim. 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim, or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service treatment records indicate that he 
complained, at a medical evaluation in September 1982, of 
"stress at work" and that he might "blow up" if provoked.  
Complaints of "nervousness" and tension headaches due to 
"mental pressure" were again documented in November 1982.  
He was referred for a mental hygiene evaluation, but the 
results of this referral are not available in the record.  
Examiners at that time diagnosed his symptoms as an 
"adjustment reaction," but did not diagnose any other 
psychiatric disorder.
 
At the veteran's separation physical in May 1983, he noted no 
episodes of depression or excessive worry, and was 
categorized as psychologically fit.  Although he has stated 
to examiners more recently that he was discharged due to 
unsuitability, this is not shown in the record and the Board 
notes that he was deemed qualified for retention at his 
separation physical.  

The first suggestion of psychiatric symptomatology is a June 
2002 anesthesia questionnaire (for back surgery) where the 
physician noted that the veteran had a history of "severe 
anxiety, panic attacks, or hysteria."  However, in the pre-
operative report completed by the veteran, he denied "mental 
illness/depression," and he was not noted to be on any 
psychiatric medications.  

In the pre-operative History & Physical report, the attending 
physician reflected that the veteran's general health was 
good with a past medical history of no serious illnesses.  
His mental status was noted to be awake, alert, oriented, and 
cooperative.  He had normal expressive and receptive speech.  
There was no psychiatric diagnosis reported. 

The next indication of a psychiatric disorder is a December 
2005 letter from a treating nurse practitioner, stating that 
the veteran had been treated for "major depression with 
psychotic features" since June 2003.  Pharmacological 
records indicate that he was been taking medication for 
depression and psychiatric disorders since November 2004. 

Even assuming the manifestations of psychiatric pathology as 
early as 2002, the Board emphasizes the multi-year gap 
between the veteran's discharge from military service (1983) 
and his initial reported symptoms (nearly a 20-year gap).  As 
such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  Specifically, in a February 2006 
treatment session, he reported that his "history of 
depression with hallucinations" started while he was on 
active duty.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).   The Board also notes that his 
sister submitted a statement, asserting that her brother had 
has experienced depression and people talking in his head 
since he returned from service in 1983.  She reflected that 
his mental state was very poor and he had tendencies to want 
to hurt himself and talking about killing everyone.

The Board, however, finds that the veteran and his sister's 
reported history of a continued psychiatric disorder since 
active service is inconsistent with the other evidence of 
record.  While he stated that his disorder began in service, 
the separation examination was absent of any complaints.  
Indeed, the separation examination deemed him physically 
qualified to reenlist.  Moreover, the post-service evidence 
does not reflect treatment related to a psychiatric disorder 
for decades following active service.  

The Board has weighed the veteran's and his sister's 
statements as to continuity of symptomatology against the 
absence of documented complaints or treatment for 20 years 
following active duty discharge and finds their recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through their statements.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  To that end, the veteran has submitted private 
medical records in support of his claim.  However, these 
records merely record his assertions of a nexus and offer no 
independent opinion.  

In the July 2006 VA examination, the examiner reviewed the 
veteran's claims file, treatment records and personally 
interviewed the veteran.  The examiner observed that the 
veteran was "depressed with anxiety," and had limited 
memory and concentration.  The examiner recognized that the 
veteran was being treated for a "major depressive disorder" 
from non-VA care providers, but that he was in need of 
"further ongoing evaluation."  

The final diagnosis was chronic major depression with 
psychotic features.  However, based on the evidence, the 
examiner concluded that an opinion as to whether the 
veteran's current disorder was related to active duty service 
was impossible without resorting to speculation.  

Unfortunately, the law provides that service connection may 
not be based on mere speculation or remote possibility. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, 
examiner statements that are inconclusive as to the origin of 
a disorder may not be used to suggest a link between the 
current disorder and the claimed incident in military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).

The Board has also considered the veteran's statements (and 
those of his sister's) asserting a relationship between his 
currently-diagnosed psychiatric disorder and active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his sister are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno, 
6 Vet. App. at 470.  As a lay persons, however, they are not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's and his sister's statements.  See Cartright, 
2 Vet. App. at 25 (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the veteran submitted 
his service treatment records, as well as records describing 
his treatment since 2003.  
Additionally, he underwent a VA examination in July 2006 
which provided a diagnosis of his current disorder and an 
opinion as to the etiology of this disorder.   

Although the Board notes that the veteran's social security 
records are unavailable, the Board finds that the RO made a 
diligent attempt to recover his social security records, and 
the requirements of 38 C.F.R. § 3.159(c)(2) were met.  As 
such, there is no further information required from a second 
VA examination to adjudicate this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


